Title: To Thomas Jefferson from George Mathews, Jr., 6 April 1806
From: Mathews, George, Jr.
To: Jefferson, Thomas


                        
                            Sir,
                            Washington Mississippi Territory 6th Aprile 1806
                        
                        
                             I was more than usually surprised, som days since, by the receipt of a Commission appointing
                            me one of the judges of the Territory of Orleans.
                        
                             I accept the appointment; & take the liberty of tendering you my sincere thanks, for
                            the confidence reposed in me, evidenced by a nomination to so important a judicial Office.
                        
                             Confident, that a determined resolution to do right, is the surest means of effecting it,
                            the diffidence which I feel in my adequacy to a reputable performance of the duties, attached to a situation so
                            responsible is considerably lessened.
                        
                             With the most sincere wishes, that the success, of Executive plans, for the prosperity
                            & happiness of our Country, may equal the wisdom and integrity in which they are founded.
                        
                             I am Sir your most Ob,d,t Sev,t
                        
                            Geo. Mathews. jun
                     
                        
                    